Citation Nr: 0011614	
Decision Date: 05/03/00    Archive Date: 05/09/00

DOCKET NO.  97-28 705	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, 
Virginia


THE ISSUE

Entitlement to an initial rating greater than 30 percent for 
post traumatic stress disorder.  


REPRESENTATION

Appellant represented by:	Virginia Department of 
Veterans Affairs.  


ATTORNEY FOR THE BOARD

C. Hickey, Counsel






INTRODUCTION

The veteran had active service from June 1974 to June 1977.

This appeal to the Board of Veterans' Appeals (Board) arises 
from the March 1996 rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) which granted 
service connection for PTSD, evaluated as 30 percent 
disabling.


FINDINGS OF FACT

1. All evidence necessary for an equitable disposition of the 
veteran's claim has been developed. 

2.  As a result of his service-connected PTSD, the appellant 
is unable to maintain employment.


CONCLUSION OF LAW

Under the more favorable criteria in effect prior to November 
7, 1996, a 100 percent rating is warranted for post traumatic 
stress disorder. 38 U.S.C.A. §§ 1155, 5107(b) (West 1991); 
38 C.F.R. §§ 4.1, 4.2, 4.3, 4.7, 4.10, and 4.130, Codes 9411 
(1996).  




REASONS AND BASES FOR FINDINGS AND CONCLUSION

Factual Background

Service medical records are negative for complaints, 
findings, or diagnosis related to a psychiatric disorder.

VA outpatient treatment records dated in November 1994 
reflect that the veteran was referred for evaluation for post 
traumatic stress disorder.  He described witnessing the 
deaths of two fellow Marines, who drowned when an amphibious 
tank sank while under tow.  The veteran complained of sleep 
disturbances, recurrent nightmares, intrusive thoughts of the 
scene, auditory hallucinations, increased irritability, poor 
memory, angry outbursts, night sweats, and difficulty with 
concentration.  He viewed his entire Marine Corps experience 
in negative terms and thought about the training exercises in 
which he was taught to kill.  He reported he had been unable 
to hold a job after service.  The veteran also acknowledged a 
history of drug use since 1977, and said he had been jailed 
for drug possession on multiple occasions.  He had been 
psychiatrically hospitalized in August 1994 for substance 
use.  His current treatment involved Prozac and Trazodone.  
The diagnosis was Axis I: post traumatic stress disorder, 
polysubstance dependence; Axis II: ____psychotic disorder.  

Clinical records dated in November 1994 to June 1995 reflect 
ongoing group therapy and medication for cocaine dependence.  
The veteran acknowledged guilt about the deaths of his 
friends in service and reported hearing male voices.  
Additional medication was prescribed.  

The report of his February 1996 VA examination reflects the 
veteran's description of significant survivor guilt and anger 
related to the death of his friend.  Over the nearly twenty 
years following service the veteran had held 8 jobs, the 
longest one lasting one year and a half.  Sub symptoms at 
that time were hyper-arousal, especially sleep difficulties 
including nightmares, irritability, anger, difficulty 
concentrating, hypervigilance, excessive startle response, 
and intrusive recall.  The veteran also reported avoidance 
behaviors, to include avoidance thinking about the death of 
his friend, as well as decreased interest in pleasurable 
activities, and feeling detached from others.  He reported a 
restricted range of affect and feeling numb.  He acknowledged 
a 20 year history of drug use, specifically daily use of 
cocaine and heroin.  His drug dependency had been in 
remission 18 months.  On objective examination the veteran 
was somewhat guarded, with only fleeting eye contact.  His 
affect was constricted and his mood mildly depressed.  He 
denied active suicidal or homicidal thoughts.  The examiner 
found no formal thought disorder, and no evidence of 
hallucinations, although the veteran admitted to occasionally 
hearing the voice of his dead friend.  Memory testing 
revealed intact immediate memory, but impaired short term 
memory.  Remote memory was patchy.  Difficulty with 
multiplications was considered to reflect low average IQ.  
Thought processes were somewhat concrete.  Judgment and 
insight were impaired.  The diagnosis was Axis I: PTSD, 
chronic; opioid dependence, sustained full remission 18 
months; and cocaine dependence, sustained full remission 18 
months; Axis II: personality disorder, not otherwise 
specified. 

VA outpatient treatment records dated in June 1996 to 
November 1997 demonstrate the veteran was treated with 
psychotherapy, individual and group, and medication for PTSD 
and depression.  During this period he was participating in 
vocational rehabilitation classes and having some difficulty.  
In November 1996 the veteran reported that despite tutoring 
six days as week he continued to do poorly with his studies.  
He ascribed this to chronically poor attention span, 
concentration and short term memory.  The examiner expressed 
his opinion that the veteran was not potentially employable 
at that time.  

Clinical records dated in November 1997 reflect that the 
veteran continued to struggle with his vocational 
rehabilitation program, due to problems with concentration 
and comprehension of course material.  The veteran still felt 
angry and frustrated.  He also continued to experience PTSD 
related nightmares.  He appeared dysphoric and irritable.  
Insight and social judgment were intact.  

On VA examination conducted in August 1998 it was noted that 
the veteran had been clean from drugs for approximately four 
years and was attending Narcotics Anonymous (NA) meetings 
three times a week.  He also was seen at the mental health 
clinic and was receiving medications to include Prozac, 
Buspar, and Trazodone.  With regard to his vocational 
rehabilitation the veteran reported he was struggling to 
maintain attendance at his classes, but was earning poor 
grades because of his difficulty with concentration.  His 
subjective complaints included flashbacks involving becoming 
sweaty and having heart palpitations and feeling fearful.  
Flashbacks occurred in circumstances such as riding a bus, 
which reminded him of the incident in service when his 
friends were drowned.  He also noted impaired sleep, and 
nightmares followed by inability to return to sleep.  
Symptoms were especially bad around the anniversary of the 
stressor event which occurred in May.  He felt distrustful of 
people in reaction to the irresponsible behavior of the 
officer who had allowed the others to die.  

Mental status examination revealed the veteran was somewhat 
disheveled and guarded.  His speech was coherent and 
relevant.  There were no delusions or hallucinations 
elicited.  The veteran denied homicidal or suicidal 
ideations.  He did acknowledge that at times he felt 
homicidal toward people, with no particular individual in 
mind.  There was no evidence of organicity found.  Affect was 
anxious and depressed.  His mood was described as anxious, 
depressed and irritable.  Insight and judgment were 
considered to be good.  Associated symptoms included the 
veteran's reports of a poor relationships with his 
girlfriend.  The onset and duration of his symptoms were 
rated as chronic.  The examiner found a direct linkage 
between the stressor and current symptoms and noted the 
veteran had difficulties since 1975 and not prior to that 
time.  Regarding hallucinations and delusions the veteran did 
indicate that he used to hear the voices of the two dead men 
and he heard "you aren't going to make it."  These voices 
had stopped with medication.  He also reported that two to 
three times a day he thought that someone was at the door and 
checked it.  With regard to inappropriate behavior, he 
reported going into rages at his teachers, who he felt were 
not treating him correctly.  He had occasional panic attacks 
during test periods, and in situations which reminded him of 
the stressor event.  He complained of frequent uncertainty.  
He had impaired impulse control and often yelled out in 
class.  It was considered that he had difficulty maintaining 
relationships as reflected by his difficulty with his 
girlfriend.  He avoided previously enjoyable activities which 
were associated with boats and water such as fishing.  The 
veteran was easily startled by loud noises.  He also noted 
easy irritability and difficulty with concentration, 
especially when there was movement in the class.  At those 
times he felt the need to escape from the room.  The 
diagnoses were post traumatic stress disorder, chronic, and 
cocaine and heroin dependence, in full remission.  He was 
rated 35 on the Global Assessment of Functioning (GAF) scale, 
an indication of major impairment in several areas of social 
and occupational functioning.  The examiner noted the score 
of 35 was related to PTSD alone, inasmuch as the veteran had 
demonstrated that he was clean of drug addiction for four 
years attending NA three times a week.  The veteran has 
difficulty maintaining relationships and with social 
functioning and in school.  It was concluded the veteran 
definitely has PTSD as reflected by intrusive recollections 
of the event, recurring dreams, acting as if the event were 
recurring, persistent avoidance of stimuli, feelings of 
estrangement and detachment to strangers, he isolates, 
restricted range of affect, persistent symptoms of increased 
arousal, difficulty falling and staying asleep, easy 
irritability, difficulty with concentration, short attention 
span, hypervigilance, and exaggerated startle response.  In 
sum it was considered that the veteran is severely disabled 
from PTSD.  

Legal Analysis

The veteran's claim for a higher evaluation for compensation 
benefits is "well grounded" within the meaning of 
38 U.S.C.A. § 5107(a). Proscelle v. Derwinski, 2 Vet. 
App. 629 (1992).  When a claimant submits a well-grounded 
claim, VA must assist him in developing facts pertinent to 
the claim.  In this case the Board is satisfied that all 
available relevant evidence has been obtained regarding the 
claim and that no further assistance to the veteran is 
required to comply with 38 U.S.C.A. § 5107(a).

In general, disability evaluations are assigned by applying a 
schedule of ratings which represent, as far as can 
practicably be determined, the average impairment of earning 
capacity.  38 U.S.C.A. § 1155.  Although the regulations 
require that, in evaluating a given disability, that 
disability be viewed in relation to its whole recorded 
history, 38 C.F.R. §§ 4.1, 4.2, where entitlement to 
compensation has already been established, and an increase in 
the disability rating is at issue, it is the present level of 
disability which is of primary concern.  Francisco v. Brown, 
7 Vet. App. 55 (1994).  In Fenderson v. West, 12 Vet. App. 
119 (1999) the Court found that the "present level" rule, 
set out in Francisco, is not applicable to original ratings.  
The significance of this distinction was that at the time of 
an initial rating, separate ratings could be assigned for 
separate periods of time based on the facts found-a practice 
known as "staged ratings."  Fenderson, supra.

Separate diagnostic codes identify the various disabilities.  
VA has a duty to acknowledge and consider all regulations 
which are potentially applicable through the assertions and 
issues raised in the record and to explain the reasons and 
bases for its conclusions.  Schafrath v. Derwinski, 1 
Vet.App. 589 (1991).  

These regulations include, but are not limited to 38 C.F.R. 
§§ 4.1, 4.2,and 4.10.  38 C.F.R. § 4.3 requires VA to resolve 
any reasonable doubt regarding the current level of the 
veteran's disability in his favor.  In accordance with 38 
C.F.R. § 4.7, where there is a question as to which of two 
evaluations shall be applied, the higher evaluation will be 
assigned if the disability picture more nearly approximates 
the criteria required for that rating.  Otherwise the lower 
rating will be assigned. 

Inasmuch as the regulations pertaining to the rating of 
psychiatric disabilities were revised effective November 7, 
1996, during the pendency of the veteran's claim, he is 
entitled to evaluation of his disability under either the 
previously existing regulations or the newly amended 
regulations, - whichever is determined to be more favorable 
in his individual case.  Karnas v. Derwinski, 1 Vet.App. 308, 
313 (1991); VA O.G.C. Prec. 11-97.  The VA General Counsel 
has recently held in VA O.G.C. Prec 3-2000, that the Board 
should apply only the prior version of the regulation to rate 
the veteran's disability for any period preceding the 
effective date of the amendment.  After determining whether 
one version of the regulations is more favorable to the 
veteran in each case, the more favorable criteria will be 
applied in rating the disability during the period at issue, 
consistent with the above direction regarding the effective 
date of the amendment.  

The revised regulations, effective as of November 7, 1996, 
are cited, in pertinent part, below: 

When evaluating a mental disorder, the rating agency shall 
consider the frequency, severity, and duration of psychiatric 
symptoms, the length of remissions, and the veteran's 
capacity for adjustment during periods of remission. The 
rating agency shall assign an evaluation based on all the 
evidence of record that bears on occupational and social 
impairment rather than solely on the examiner's assessment of 
the level of disability at the moment of the examination.
(b)	When evaluating the level of disability from a mental 
disorder, the rating agency will consider the extent of 
social impairment, but shall not assign an evaluation solely 
on the basis of social impairment.

General Rating Formula for Mental Disorders:

Total occupational and social impairment, due to such 
symptoms as: gross impairment in thought processes or 
communication; persistent delusions or hallucinations; 
grossly inappropriate behavior; persistent danger of hurting 
self or others; intermittent inability to perform activities 
of daily living (including maintenance of minimal personal 
hygiene); disorientation to time or place; memory loss for 
names of close relatives, own occupation, or own name, 
warrants a 100 percent rating.  Where there is occupational 
and social impairment, with deficiencies in most areas, such 
as work, school, family relations, judgment, thinking, or 
mood, due to such symptoms as: suicidal ideation; obsessional 
rituals which interfere with routine activities; speech 
intermittently illogical, obscure, or irrelevant; near-
continuous panic or depression affecting the ability to 
function independently, appropriately and effectively; 
impaired impulse control (such as unprovoked irritability 
with periods of violence); spatial disorientation; neglect of 
personal appearance and hygiene; difficulty in adapting to 
stressful circumstances (including work or a worklike 
setting); inability to establish and maintain effective 
relationships, a 70 percent rating is for assignment.  
Occupational and social impairment with reduced reliability 
and productivity due to such symptoms as: flattened affect; 
circumstantial, circumlocutory, or stereotyped speech; panic 
attacks more than once a week; difficulty in understanding 
complex commands; impairment of short-and long-term memory 
(e.g., retention of only highly learned material, forgetting 
to  complete tasks); impaired judgment; impaired abstract 
thinking; disturbances of motivation and mood; difficulty in 
establishing and maintaining effective work and social 
relationships, are the criteria for a 50 percent evaluation.  
A 30 percent rating is assigned where the evidence shows 
occupational and social impairment with occasional decrease 
in work efficiency and intermittent periods of inability to 
perform occupational tasks (although generally functioning 
satisfactorily, with routine behavior, self-care, and 
conversation normal), due to such symptoms as: depressed 
mood, anxiety, suspiciousness, panic attacks (weekly or less 
often), chronic sleep impairment, mild memory loss (such as 
forgetting names, directions, recent events).  Occupational 
and social impairment due to mild or transient symptoms which 
decrease work efficiency and ability to perform occupational 
tasks only during periods of significant stress, or; symptoms 
controlled by continuous medication, is evaluated as 
 10 percent disabling, and where a mental condition has been 
formally diagnosed, but symptoms are not severe enough either 
to interfere with occupational and social functioning or to 
require continuous medication, a noncompensable rating is 
warranted.  38 C.F.R. § 4.130 (Effective November 7, 1996).

The regulations in effect at the time the veteran initiated 
his claim prior to November 7, 1996, provide that in 
evaluating psychoneurotic disorders, a significant degree of 
rating judgment is required.  Impairment of social 
adaptability, in itself, the history and complaints provided 
by an appellant, or the categorization of the severity of 
impairment by a psychiatric examiner or treating physician is 
not determinative.  Rather, significant factors for 
consideration are those abnormalities of conduct, judgment 
and emotional reactions that produce impairment of earning 
capacity.  Time lost from work and decreased work efficiency 
are two of the most important determinants of disability.  
However, it must be shown that such industrial impairment is 
the result of the actual manifestations of the service-
connected disorder.  The objective findings and analysis of 
those findings, i.e., "actual symptomatology," are, 
therefore, afforded great emphasis in the evaluation of 
psychiatric disability.  38 C.F.R. §§ 4.126, 4.129 and 4.130.  

Under the general rating formula for psychoneurotic 
disorders, a noncompensable evaluation is assigned when there 
are neurotic symptoms which may somewhat adversely affect 
relationships with others, but which do not cause impairment 
of working ability.  A 10 percent evaluation is warranted 
where there is emotional tension or other evidence of anxiety 
productive of mild social and industrial impairment.  Where 
there is definite impairment in the ability to establish or 
maintain effective and wholesome relationships with people 
and the psychoneurotic symptoms result in such reduction in 
initiative, flexibility, efficiency and reliability levels as 
to produce definite industrial impairment, a 30 percent 
disability evaluation will be assigned.  A 50 percent 
disability evaluation is for assignment where the ability to 
establish or maintain effective and wholesome relationships 
with people is considerably impaired and, by reason of 
psychoneurotic symptoms, the reliability, flexibility and 
efficiency levels are so reduced as to result in considerable 
industrial impairment.  When the ability to establish and 
maintain effective or favorable relationships with people is 
severely impaired, and there are psychoneurotic symptoms of 
such severity and persistence that there is severe impairment 
in the ability to obtain and retain employment, a 70 percent 
evaluation is appropriate.  

A 100 percent evaluation requires that the attitudes of all 
contacts except the most intimate be so adversely affected as 
to result in virtual isolation in the community, and that 
there be totally incapacitating psychoneurotic symptoms 
bordering on gross repudiation of reality with disturbed 
thought or behavioral processes associated with almost all 
daily activities, such as fantasy, confusion, panic and 
explosions of aggressive energy resulting in profound retreat 
from mature behavior, or the demonstrable inability to obtain 
or maintain employment.  38 C.F.R. Part 4, Code 9411.  

In the case of Johnson v. Brown, 7 Vet. App. 95 (1994), the 
United States Court of Veteran's Appeals (Court) concluded 
that should the Board determine that any one of the three 
independent criteria listed in DC 9411 has been met, then a 
100 percent rating should be assigned.  Also, under 38 C.F.R. 
§ 4.16(c), as in effect prior to November 7, 1996, if a 
veteran has a 70 percent evaluation for a mental disorder and 
such mental disorder precludes the veteran from securing or 
following a substantially gainful occupation, a 100 percent 
schedular evaluation will be assigned under the appropriate 
diagnostic code.

In this case, the veteran's treating psychologist has stated 
that the veteran is not potentially employable due to is 
severe and chronic PTSD.  There is no medical opinion or 
other evidence to the contrary.  Thus, resolving doubt with 
regard to the level of disability in the veteran's favor, it 
is determined that the evidence supports the assignment of a 
100 percent rating for PTSD under the criteria in effect 
prior to November 1996.  The pre-amendment regulations are 
determined to be more favorable to the veteran in this case 
inasmuch as the revised criteria for a 100 percent rating are 
not reflected by the medical evidence of record.  The veteran 
is not shown to exhibit gross impairment in thought processes 
or communication; persistent delusions or hallucinations; 
grossly inappropriate behavior; persistent danger of hurting 
himself or others; intermittent inability to perform 
activities of daily living (including maintenance of minimal 
personal hygiene); or disorientation to time or place.  
Although memory testing revealed impaired short term memory, 
and patchy remote memory, the record does not demonstrate 
memory loss for names of close relatives, his own occupation, 
or his own name.  In February 1996 the VA examiner found no 
formal thought disorder, and no evidence of hallucinations, 
although the veteran admitted to occasionally hearing the 
voice of his dead friend.  On examination in 1998 the 
hallucinations had stopped with medication.  The veteran was 
somewhat disheveled, but not found to be unable to maintain 
personal hygiene.  

With regard to consideration of staged ratings, it is noted 
that although the examiner's opinion that the veteran was not 
potentially employable was not recorded until February 1996, 
the evidence of unemployability dates back through the entire 
rating period.  Inasmuch as the medical evidence reflects 
that the veteran's substance dependence was in remission 
during the same time, his unemployability may be attributed 
to PTSD throughout the period.  Thus no lower evaluation than 
100 percent is warranted.  


ORDER

A 100 percent rating for PTSD is granted.



		
	G. H. SHUFELT 
	Member, Board of Veterans' Appeals



 

